DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (6,117,025).  Claim 1, Sullivan discloses a golf ball comprising a core, an inner cover layer and an outer cover layer.  The inner cover is non-foamed is made from an ionomer with a Shore D hardness from 60 to 80 (col. 4, lines 55-61).  The outer cover layer may be foamed and made from polyurethane with a Shore D hardness from 10 to 55 (col. 6, line 63; col. 7, lines 13-21; fig 3).  The outer cover layer hardness is less than the inner cover hardness.  Claim 2, the inner cover layer may be made from a hard ionomer such as a copolymer of ethylene and carboxylic acid neutralized up to 100 with a metal cation (col. 17, lines 23-49).  Claim 3, the core is a single layer made from polybutadiene (col. 16, lines 7-10).  Claim 4, the inner cover layer thickness is from 0.01 to 0.2 inch (col. 15, lines 61-62).  Claim 5, the outer cover has a Shore D hardness from 10 to 55 (fig 3).  Claim 6, the outer cover may include clay (col. 11, lines 29-40).  Claim 7, the specific gravity of the clay is 2.62 (table 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (6,117,025). Claims 9-10, Sullivan does not disclose the specific gravity for the outer cover layer. However, the layer may be foamed which decreases the specific gravity of the layer (col. 6, lines 63-66).  Since the layer of Sullivan is foamed and the layer of the instant invention is foamed the specific gravity will be the same.  One of ordinary skill in the art would vary the specific gravity of the layer for the desired weight and performance.  Claim 11, Sullivan discloses a golf ball comprising a core, an inner cover layer and an outer cover layer.  The outer cover layer may be foamed and made from polyurethane (col. 6, line 63; col. 7, lines 13-21; fig 3).  In regards to the method steps in the claim, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Sullivan does not disclose the specific gravity for the outer cover layer. However, the layer may be foamed which decreases the specific gravity of the layer (col. 6, lines 63-66).  Since the layer of Sullivan is foamed and the layer of the instant invention is foamed the specific gravity will be the same.  One of ordinary skill in the art would vary the specific gravity of the layer for the desired weight and .

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
March 19, 2022